Beck, J.
The Citizens and Southern Bank brought suit against the Irish American Bank as maker, and Patrick Armstrong- as surety, upon a certain promissory note. Armstrong filed a plea; and upon the trial of the issue made by this plea the court directed a verdict against Armstrong, who made a motion for a new trial, which was overruled at the hearing. Armstrong, being unable t'o give bond for the eventual condemnation-money as required by law, prior to suing out his bill of exceptions seeking to have the action of the court below reviewed in this court, and being doubtful of his right to file the pauper affidavit under the terms of the statute, presented his petition to the judge of the trial court for an injunction and the grant of a writ of supersede,as under the circumstances. Upon consideration of this petition the judge passed an *678order denying tlie petition, and to this order the petitioner excepted. Held, that even if the judge would have been authorized, under tlie law and the facts in the record, to grant the prayers of the petition, there was no error’in refusing to do so.
July 8, 1915.
Rehearing denied July 21, 1915.
Petition for injunction, etc. Before Judge Hammond. Richmond superior court. March 20, 1915.
P. G. O'Gorman, Pierce Brothers, and W. K. Miller, for plaintiff.
Boylcm Wright, Adams & Adams, and Boylcin Wright Jr., for defendant.

Judgment affirmed.


All the Justices concur.